902 So. 2d 293 (2005)
Stella Ann SMITH, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D05-446.
District Court of Appeal of Florida, Third District.
May 25, 2005.
Stella Ann Smith, in proper person.
Charles J. Crist, Jr., Attorney General, and Michael E. Hantman, Assistant Attorney General, for appellee.
Before GREEN, WELLS, and SHEPHERD, JJ.
PER CURIAM.
The trial court's order denying, on the merits, a Florida Rule of Criminal Procedure 3.800(c) motion to mitigate sentence is not an appealable order. Accordingly, we dismiss this appeal. Ward v. State, 854 So. 2d 260, 261 (Fla. 1st DCA 2003); Wilson v. State, 846 So. 2d 1220, 1220 (Fla. 5th DCA 2003); Graham v. State, 845 So. 2d 1016, 1016 (Fla. 3d DCA 2003); Lewis v. State, 778 So. 2d 537, 537 (Fla. 3d DCA 2001); Clewis v. State, 715 So. 2d 1129, 1129 (Fla. 3d DCA 1998).
Appeal dismissed.